DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/18/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation of NPL document “Decision-tree Learning” does not include a date with the citation further the copy of the document includes several incomplete or partial pages in which the bottom portion of the sheets are cutoff/missing.  The IDS has thus been considered except where lined through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein comparing the defect with the tree algorithm of defect type in training data of the knowledge file" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a reference to a limitation in claim 10, however claim 11 is dependent on claim 1.  For the purposes of applying prior art, and until otherwise indicated, the Examiner will treat the claim as being dependent upon claim 10 instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,999,614 to Bakker et al. (“Bakker”) (on IDS filed on 7/18/2019).
 
As to claim 1, Bakker discloses a defect displaying method comprising, 
acquiring defect group information from an image of a wafer, wherein the defect group 5information includes a set of correlations between a plurality of defects identified from the image and one or more corresponding assigned defect types (Figs. 2 and 3; column 4, line 11 – column 6, line 50, wherein manually acquired and automatically acquired defect detection results are grouped into classes/bins according to correlations between defects and their corresponding defect types); and 
displaying at least some of the plurality of defects according to their corresponding assigned defect types (Fig. 3, column 5, line 42 – column 6, line 50).  

10As to claim 2, Bakker, discloses the defect displaying method of claim 1 further comprising, acquiring a user input regarding the defect group information between the defect and its defect type; and determining whether the user input includes one or more updates to the set of correlations (Fig. 3, column 5, line 42 – column 6, line 50, wherein the user can input or manipulate the grouping of defects including, for example, sort defects into natural groupings, removing defects from a group, moving defects to different groups or creating new groupings).  

15As to claim 3, Bakker discloses the defect displaying method of claim 2 further comprising, in response to the user input includes one or more updates to the set of correlations, updating training data regarding the defect group information (Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user can input or manipulate the groupings resulting in updates to the training sets).  

As to claim 4, Bakker discloses the defect displaying method of claim 3 further comprising, 20incorporating the updated training data into a stored knowledge file; and displaying at least some of the plurality of defects according to their corresponding updated defect types in Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user manipulated groupings result in the updating a stored training set and displaying of the updated groupings according to defect types).  

As to claim 5, Bakker discloses the defect displaying method of claim 2 further comprising, 25in response to the user input includes one or more updates to the set of correlations, assigning an updated defect type to the defect in accordance with the one or more updates to the set of correlations (Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user manipulated groupings result in the updating the defect type correlations assigned to items of the training set).  

As to claim 6, Bakker discloses the defect displaying method of claim 2, wherein the acquired user input is confirmation of 30the set of correlations between the plurality of defects and their corresponding defect types (Fig. 3; Fig. 7; Fig. 9; column 6, lines 15-50; column 7, line 53 – column 8, line 33, wherein once the user has completed the manipulations desired they can click the “Test” button to confirm and thus test/retest accordingly).  

As to claim 7, Bakker discloses the defect displaying method of claim 2, wherein the acquired user input is an assignment of a second set of correlations between the plurality of defects and their corresponding defect types (Fig. 3, column 5, line 42 – column 6, line 50, wherein the user manipulating the grouping of defects includes removing defects from a group, moving defects to different groups or creating new groupings, all of which correspond to assignment of a second set of correlations between defects and their corresponding types).  

35As to claim 8, Bakker discloses the defect displaying method of claim 1, wherein displaying at least some of the plurality of defects further comprises displaying a plurality groups of defects according to their corresponding assigned defect types in a plurality of lines (Fig. 3, column 5, line 42 – column 6, line 50, wherein defects are displayed in groups according to corresponding defect types).  

As to claim 9, Bakker discloses the defect displaying method of claim 1, wherein the set of correlations comprises a first set of defects assigned to a first defect type, and a second set of defects assigned to a second defect type, and/OR 5 wherein displaying comprises distinguishing the first set of defects from the second set of defects in a visual manner (Fig. 3, column 5, line 42 – column 6, line 50, wherein defects are displayed in visually distinguishable groups according to corresponding defect types).  

As to claim 10, Bakker discloses the defect displaying method of claim 1, wherein the acquired defect group information is 10achieved by assigning a new defect type not in the training data of a knowledge file, the assigning comprising: 
comparing the defect with a tree algorithm of defect type in training data of a knowledge file (Fig. 3; Fig. 6a; column 6, lines 32-50;  column 7, lines 15-28, wherein natural grouping involves the mapping, corresponding to a “tree algorithm”, in which defect feature vectors are compared with other training data of knowledge file to organize/group the defects); 
creating a new defect type in response to the comparing returning a confidence level of similarity less than a preset value; and 15assigning the defect to the new defect type (Fig. 3; Fig. 6a; column 6, lines 32-50;  column 7, lines 15-28, wherein in response to feature vectors of a defect being more or less than a threshold distance from other feature vectors a defect is grouped with other groups already existing or a new group, corresponding to a new defect type, is created).  

As to claim 11, Bakker discloses the defect displaying method of claim 1 (10?), wherein comparing the defect with the tree algorithm of defect type in training data of the knowledge file further comprises: 
comparing the defect with categories of defect type at first level, 20comparing the defect with categories of defect type at second level, and determining the comparison of the second level having the confidence level of similarity less than a preset value, and wherein creating the new defect type further comprises creating the new defect type at the second level of the tree algorithm of defect type (Fig. 3; Fig. 6a; column 6, lines 32-50;  column 7, lines 15-28, wherein in response to feature vectors of a defect being compared to those of existing groups (i.e. to types of defects at different levels) and determining they are more or less than a similarity threshold (i.e. confidence level) with other feature vectors of defect already grouped, the defect is grouped with other groups already existing or a new group, corresponding to a new defect type, is created which effectively creates another/second level of the “tree algorithm”).

As to claim 12, Bakker discloses a defect data training method for assisting with distinguishing one or more defects on an image of a wafer, the method comprising, 
Figs. 2 and 3; column 4, line 11 – column 6, line 50, wherein manual (user input) defect detection results are acquired and grouped in classes/bins according to correlations between defects and corresponding their defect types);  
30comparing the input defect correlation information between the defect and the corresponding defect type with a stored set of defect correlation information between a plurality of defects and corresponding defect types (Figs. 2 and 3; column 4, line 11 – column 6, line 50, wherein the correlation information stored from automatic defect detection results are compared with those from the user and displayed in groups); and 
updating, based on the comparison, the correlation information between the defect and the corresponding defect type in the stored set of defect correlation information (Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user can input or update/manipulate the groupings based on comparisons between manual and automatic classification).  

As to claim 13, Bakker discloses the defect data training method of claim 12, wherein updating the correlation information between the defect and the corresponding defect type in the stored set of defect correlation information comprise: 
replacing the stored defect correlation information between the defect and corresponding 5defect type with the input defect correlation information between the defect and corresponding defect type (Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user manipulating/updating the grouping of defects includes removing defects from a group, moving or replacing defects in different groups or creating new grouping).  

As to claim 14, Bakker discloses the defect data training method of claim 12, wherein updating the correlation information between the defect and the corresponding defect type in the stored set of defect correlation 10information comprise: 
adding the input defect correlation information between the defect and corresponding defect type to the stored set of defect correlation information between a plurality of defects and corresponding defect types (Fig. 3; Fig. 7; column 6, lines 15-50; column 7, line 53 – column 8, line 6, wherein the user manipulating/updating the grouping of defects includes removing defects from a group, adding, moving or replacing defects in different groups or creating new grouping).  

15As to claim 15, Bakker discloses the defect data training method of claim 12, wherein updating the correlation information between the defect and the corresponding defect type in the stored set of defect correlation information comprise: 
retaining the stored set of defect correlation information between a plurality of defects and corresponding defect types (Fig. 9, column 8, lines 14-33, wherein after the user has updated the groupings or added defect images they can train or train again (retrain) the images).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665